IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40587
                         Summary Calendar



MEREDITH TRENT CREEKMORE,

                                         Plaintiff-Appellant,

versus

ATTORNEY GENERAL OF TEXAS; SHERIFF OF JEFFERSON
COUNTY; CHIEF OF POLICE OF THE CITY OF BEAUMONT;
THOMAS A. DAVIS, in his official capacity as the
Director of the Texas Department of Public Safety,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-CV-264
                       --------------------
                          March 15, 2002

Before REAVLEY, HIGGINBOTHAM and WIENER, Circuit Judges.

PER CURIAM:*

     We granted Meredith Trent Creekmore permission to appeal the

April 13, 2001, order certified by the magistrate judge under 28

U.S.C. § 1292(b).   In light of the amendment of the Texas law at

issue, Creekmore cannot demonstrate that an immediate appeal from

the order would materially advance the ultimate termination of

the litigation.   Accordingly, we VACATE the order granting leave




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

to appeal and REMAND the case to the district court for further

proceedings.